Citation Nr: 1604158	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-39 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  

2.  Entitlement to service connection for sleep apnea, to include as secondary to TBI or service-connected narcolepsy.  

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected narcolepsy.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected narcolepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to February 1963.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which awarded service connection for narcolepsy and awarded an initial 20 percent rating, effective November 24, 2006.

This matter also comes to the Board on appeal from an April 2014 rating decision of the RO in Detroit, Michigan, which denied service connection for TBI and sleep apnea.  The RO in Detroit, Michigan now maintains jurisdiction of this appeal and is hereinafter referred to as the Agency of Original Jurisdiction (AOJ).

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a September 2009 Travel Board hearing.  A hearing transcript is associated with the claims file.  

The issue of entitlement to an increased rating for service-connected narcolepsy was before the Board in March 2012.  At that time, the Board assumed jurisdiction over the issue of entitlement to TDIU as being reasonably raised as part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 47 (2009).  The Board remanded the increased rating and TDIU claims to the AOJ for further evidentiary development.  All requested development has been conducted and the claims have been returned to the Board for further consideration.  

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an electronic (Virtual VA) paperless claims file, which has also been considered in conjunction with this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons explained below, the issues of entitlement to service connection for sleep apnea and entitlement to an increased rating for service-connected narcolepsy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The competent, credible, and probative evidence of record establishes that the Veteran incurred a head injury in service, which resulted in a mild TBI that is currently manifested by partial complex seizure disorder. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for partial complex seizure disorder, as a residual of TBI, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for residuals of a TBI constitutes a complete grants of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for residuals of TBI is warranted.

The Veteran has asserted that he incurred a blow to his head with a rifle during basic training, which resulted in a TBI and after which he began having problems with narcolepsy and other disabilities.  

The service treatment records (STRs) show the Veteran was diagnosed with narcolepsy after seeking treatment for episodic paralysis and excessive sleepiness during service.  See STRs dated February and March 1962.  The AOJ has granted service connection for narcolepsy based on this evidence.  However, because the STRs, including those that document treatment for narcolepsy, do not contain any complaints, treatment, findings, or diagnosis of a TBI or other head injury, the AOJ has denied the Veteran's claim of service connection for TBI.  

However, the lack of medical evidence documenting a head injury or TBI in service does not disprove that the reported head injury did in fact occur.  Indeed, the Veteran is competent to report the events that occurred in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses).  The Veteran has also provided a consistent report regarding the nature the in-service head injury and the disabilities incurred as a result thereof, including when he initially sought service connection for narcolepsy.  See November 2006 VA Form 21-526, Veterans Application for Compensation or Pension.  Given the Veteran's consistent report of the in-service head injury and the lack of evidence disproving that the head injury did, in fact, occur, the Board finds the Veteran's report of the in-service injury to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Therefore, there is competent and credible lay evidence of an in-service head injury.

In October 2014, the Veteran was afforded a battery of tests to evaluate his service-connected narcolepsy disability.  During the examination, the examining physician noted that the Veteran experiences three different types of attacks: (1) he falls asleep in various situations, including watching TV, driving, sitting, waiting for a light to change, or in the middle of the conversation, without warning and is not confused when he awakes; (2) he experiences a warning sign - a strange body feeling - then loses body tone, falls, and is confused when he awakes; and (3) he loses body tone after laughing or feeling anger, loses body tone, and can have momentary paralysis.  

Based on the details provided in the examination report, it appears that episode (1) is best described as a narcolepsy attack manifested by sleep attacks with a strong urge to sleep followed by a short nap.  Episode (2) is best described as an atonic drop attack (seizure) manifested by hypotonia or a sudden loss of postural control, loss of awareness, and confusion.  Episode (3) is best described as a cataplexy attack manifested by sudden loss of muscle tone with brief inability to move.  See October 2014 VA narcolepsy examination report, pp.2, 11; see also October 2014 VA epilepsy examination report, p.4.  Parenthetically, the Board notes the VA examiner stated she believes the Veteran has all three diagnoses, as he gives a consistent history compatible with each diagnosis and is naïve to the subtleties of each.  

After examining the Veteran and reviewing the record, the October 2014 VA examiner opined that it is more likely than not that the in-service injury described by the Veteran resulted in a mild TBI, which she noted is currently manifested by seizures.  In this regard, the examiner stated the Veteran has a partial complex seizure disorder, which was not diagnosed until November 2013 when a neurologist observed the Veteran had an "atonic drop attack," wherein he fell out, became atonic, lost awareness, and experienced confusion.  However, the examiner stated that the Veteran experienced his first seizure activity in 1961, noting that the Veteran has consistently described the events (attacks) the same over the years but that the documentation of the events has changed, as the diagnosis of seizures was added only after the Veteran's neurologist observed one of his atonic drop attacks and testing was conducted.  Indeed, the VA examiner opined that all of the Veteran's disabilities, including narcolepsy, cataplexy, and partial complex seizure disorder were present at the same time in the 1960s.  She also explained that the brain damage in the temporal lobe is more likely due to the head injury the Veteran had during service since he does not report any other injury to his head after discharge from service.  

The Board finds that the October 2014 VA opinion provides competent and credible evidence of a current disability and a nexus between the current disability and the in-service head injury.  Indeed, the examiner noted that the Veteran has a partial complex seizure disorder, which is a residual condition of a mild TBI that was more likely than not incurred as a result of the in-service head injury reported by the Veteran.  Notably, there is no opposing medical evidence or opinion of record that outweighs the October 2014 VA opinion.  

Therefore, given the competent and credible evidence of a current disability, in-service head injury, and a nexus between the current disability and the in-service injury, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for partial complex seizure disorder, as a residual of TBI, are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for partial complex seizure disorder, as a residual of TBI, is granted.  


REMAND

As noted, the Veteran has asserted that he incurred a blow to his head with a rifle during basic training, which resulted in a TBI and after which he began having problems with narcolepsy and other disabilities, including sleep apnea.  

The service treatment records (STRs) show the Veteran was diagnosed with narcolepsy after seeking treatment for episodic paralysis and excessive sleepiness during service.  See February 1962 STR.  While the Veteran's excessive sleepiness has been attributed to narcolepsy, review of the record shows he has also been diagnosed with mild obstructive sleep apnea.  See February 2002 and November 2013 private polysomnographic reports.  

The AOJ denied the Veteran's sleep apnea claim on the basis that there is no evidence of this disability during service, as well as no evidence showing sleep apnea resulted from or is aggravated by service-connected narcolepsy.  However, it is not clear whether the excessive sleepiness manifested by the Veteran during service was, in fact, a symptom of his narcolepsy or was an initial presentation of his current sleep apnea disability.  Moreover, the evidentiary record does not contain a medical opinion addressing the likelihood that the Veteran's sleep apnea is a result of or aggravated by his service-connected narcolepsy disability, as the October 2014 VA examiner did not address this question.  In this regard, an opinion is needed that addresses whether the symptoms attributable Veteran's mild obstructive sleep apnea are distinguishable from the sleep attacks he experiences as a result of his service-connected narcolepsy disability, and whether his sleep apnea has been caused and/or aggravated by the now service connected residuals of TBI.  

Therefore, the Board concludes that a VA examination and opinion are needed to determine if the Veteran's sleep apnea was incurred in, or is otherwise related to his military service or, in the alternative, is secondary to his service-connected narcolepsy disability and/or residuals of TBI.  

The Board notes that the issue of entitlement to an increased rating for service-connected narcolepsy is inextricably intertwined with the sleep apnea claim being remanded herein, as the outcome of the service connection claim may impact the outcome of the increased rating claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to an increased rating for service-connected narcolepsy pending completion of the action requested in this remand.

While on remand, the AOJ should obtain any outstanding, relevant VA treatment records, as the evidentiary record only contains records from the VA Medical Center (VAMC) in Detroit, Michigan, dated through June 2015 and more recent records may exist.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

As a final matter, the Board notes that, in March 2014, the AOJ requested that the Veteran complete and return VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in support of his claim for TDIU due to service-connected narcolepsy.  To date, the Veteran has not completed a VA Form 21-8940.  While this claim is on remand, he should be provided another opportunity to do so.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he complete and submit VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in support of his claim for TDIU due to service-connected narcolepsy and residuals of TBI.  

2. Obtain all pertinent, outstanding records of evaluation and/or treatment of the Veteran from the Detroit, Michigan VAMC, dated since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of the Veteran's current mild obstructive sleep apnea.  Any necessary testing should be conducted.  The claims file and a copy of the Remand must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.

a. The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea is related to his military service, to include the head injury and mild TBI that occurred therein.  

b. If not, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea is caused OR aggravated beyond the normal progress of the disorder by his service-connected narcolepsy disability and/or residuals of TBI.  An opinion must be provided regarding causation and aggravation.

Note: "Aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

c. Based on review of the record, the examiner should identify the nature and severity of all symptoms and manifestations attributable to mild obstructive sleep apnea and service-connected narcolepsy.  If the examiner determines that it is medically impossible to distinguish the symptoms associated with obstructive sleep apnea from those associated with service-connected narcolepsy, the examiner must clearly so state.  

d. In offering any opinion, the examiner must consider the full record, to include the Veteran's competent lay statements regarding the onset and nature of his sleep apnea.  A complete rationale must be provided for each opinion offered.  

4. After completing the above and any additional development deemed warranted, readjudicate the Veteran's claim of entitlement to service connection for a sleep apnea, as well as entitlement to an increased rating for service-connected narcolepsy and TDIU, based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


